Citation Nr: 0032421	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  97-34 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Determination of an initial rating for residuals of a 
fracture of the right foot, currently evaluated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1994 to May 1997.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which granted service connection for 
residuals of a fracture of the right foot and assigned a 20 
percent evaluation.

This case was remanded by the Board in December 1999 and 
April 2000 and has been returned to the Board for appellate 
review.

The Board pointed out in its previous remand decision, 
without explaining in detail, that permanency of the rating 
evaluation was not a viable issue.  The Board should explain 
to the veteran that if his disability should worsen in the 
future, he no doubt would believe, and rightly so, that an 
increase in his rating would be warranted.  Whether his 
condition may or may not improve in the future has nothing to 
do with the current rating to be assigned for his disability.  
In other words, permanency is not an element for 
consideration with respect to the rating to be assigned at 
this time.  There are cases where permanency of a total 
rating (100 percent) is important and can result in an 
additional benefit to the veteran, but such is not the case 
here.  Therefore, as the Board pointed out earlier and 
repeats now, the only issue on appeal is that shown on the 
title page of this decision.  


FINDING OF FACT

Residuals of a fracture of the right foot are manifested by 
no more than moderately severe symptoms.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for residuals of a fracture of the right foot have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.71a, Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan 20, 1999).  After 
reviewing the record, the Board finds that no further action 
is necessary to meet the duty to assist the veteran with the 
development of evidence in connection with his claim.  38 
U.S.C.A. § 5107(a).

Service connection for residuals of a fracture of the right 
foot was granted by the RO in May 1997 and a 20 percent 
evaluation was assigned, effective May 1997.  Service medical 
records noted that the veteran received treatment for a 
fracture of the 5th metatarsal in 1995, with subsequent 
treatment for ankle sprains.  

A June 1997 VA examination report noted that the veteran 
complained of constant pain and swelling in the right ankle, 
exacerbated by prolonged standing.  The veteran was wearing a 
splint.  He was observed to arise and stand normally and he 
had a mild limp to the right which was accentuated when heel 
and toe walking.  He was able to hop on his left foot, but 
hopped "very poorly" on his right foot.  There was mild 
diffuse swelling of the ankle, with moderate diffuse 
tenderness.  There was no heat, erythema or crepitus, and no 
angulation, shortening or false motion.  The examiner 
commented that the fracture was clinically well healed, and 
the foot was described as "normal anatomically and 
functionally."  Dorsiflexion was to 6 degrees, plantar 
flexion was to 25 degrees, and inversion and eversion were 
described as moderately reduced.  The impression was status 
post fracture, right ankle.

Pursuant to a remand by the Board, the veteran was reexamined 
by VA in May 2000.  The examiner stated that he was not sure 
how much of the veteran's complaints were true organic pain 
symptoms, and how much were subjective.  The veteran was 
observed to walk with "an obvious limp," which the examiner 
described as "very interesting, . . . he walks with a strong 
limp to the left, and he externally rotates his foot."  The 
examiner stated that the veteran complained of pain "no 
matter where I touch him around the calcaneus or the talus."  
The examiner further stated that he was unable to perform 
range of motion studies because the veteran "[would] not 
even make an attempt to dorsiflex or plantar flex, and he 
won't do any inversion or eversion.  In attempts to do it 
passively, he complains rather vigorously, even before we 
start any significant passive movement in a gentle manner."  

The examiner concluded that a determination on whether the 
veteran's symptoms were organically based would have to await 
the results of X-rays of the foot.  Subsequent X-rays 
revealed an accessory ossicle at the base of the 5th 
metatarsal, with a bony fragment dorsal to the tarso-
navicular which, the radiologist stated "may represent a 
previous avulsion fracture."  In a June 2000 addendum 
report, the examiner stated that there was no evidence of 
weakened movement, excess fatigability or incoordination.  
The examiner further stated that, based upon the X-ray 
findings, "a moderate amount of the [veteran's] loss of 
range of motion is secondary to legitimate pain."  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  When a condition that is not listed in the VA 
Schedule for Rating Disabilities is encountered, VA may rate 
under a closely related disease or injury in which not only 
the functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

The veteran's disability has been rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5284.  Under this DC, a 30 
percent evaluation is warranted for a severe foot injury and 
20 percent evaluation is warranted for a moderately severe 
foot injury.  Following a careful review of the evidence, the 
Board finds that the preponderance of the evidence indicates 
that the veteran's residuals of a fracture, right foot, are 
no more than moderately severe.  The Board notes that in June 
1997, the VA examiner described no more than moderate 
symptoms, stating that the veteran had a mild limp to the 
right, there was mild diffuse swelling of the ankle, there 
was moderate diffuse tenderness, and moderate reduction of 
inversion and eversion.  In addition, he reported that the 
fracture was clinically well healed, the foot was normal 
anatomically and functionally, there was no heat, erythema or 
crepitus, and no angulation, shortening or false motion.  

While the veteran complained of very severe disability during 
the more recent examination, with virtually no motion of the 
foot without pain, the examiner concluded that the veteran's 
limited mion due to pain was no more than moderate in degree.  
The examiner stated that there was no weakened movement, 
excess fatiability or incordination and that this conclusion 
was made while the veteran was experiencing pain.  The 
examiner's conclusions were based on the veteran's complaints 
and the pathology and objective findings shown clinically and 
on x-ray studies.  The Board notes that the record does not 
contain any medical opinion describing the veteran's service-
connected disability as severe.

The Board notes that DC 5284 is not predicated on limitation 
of motion.  However, it would be within reason tro rate the 
disability under limitation of motion of the ankle.  In this 
regard DC 5271 provies a 20 percent rating for marked 
limitation of motion.  For a higher rating there must be 
ankylosis, but this is not reported clinically in this case.  
The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
and 4.45 (1999), and DeLuca v. Brown, 8 Vet. App. 202, 205-
206 (1995).  The findings from the earlier VA examination did 
not indicate the presence of painful motion.  While range or 
motion studies could not be performed during the second 
examination due to the veteran's complaints of pain, it was 
the examiner's opinion that only a moderate amount of such 
loss of motion was due to legitimate pain.  As pain was 
legitimately responsible for only moderate loss of motion, 
and the examiner found that there was no evidence of weakened 
movement, excess fatigability or incoordination, an 
evaluation in excess of 20 percent is not warranted.  

The veteran submitted a statement in July 2000 taking 
exception to various findings and conclusuions of the 
examiner made in May and June 2000.  As a physician, the 
examiner is competent to report on the veteran's complaints 
and make conclusions about the degree of disability in 
association with the clicical and x-ray findings.  These 
conclusions include determinations whether there is 
characteristic pain or objective findings to support the 
complaints of pain.  In view of the examiner's competent 
medical evidence, and the absence of objective medical 
evidence showing more-than-moderate symptomatology, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim. 


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the right foot is denied.




		
	BRUCE KANNEE 
	Veterans Law Judge
	Board of Veterans' Appeals



 

